                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Nirav Ingredients, Inc.       )              JUDGMENT IN CASE
        Ash Ingredients, Inc.,
                                      )
             Plaintiff(s),            )               3:20-cv-00366-FDW
                                      )
                  vs.                 )
                                      )
              John Does               )
       Wells Fargo Bank, N.A.,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 9, 2021 Order.

                                               July 9, 2021
